   

Case 1:20-cv-00267-GTS-CFH Document 1-1 Filed 03/10/20 Page #

SUPREME COURT OF THE STATE OF NEW YORK 4] 5
COUNTY OF SCHOHARIE Index No.: KOKO - SY
Ben Eien xX Date Filed:

 

EDWARD R. RHODES & JEAN ANN RHODES, SUMMONS

Plaintiff designates
Schoharie County as the
place of trial

Plaintiff,
-against-

The basis of the venue is:

PHOENIX ARMS, Location of Occurrence

Defendants. Occurrence took place at:

6 Avenue B, Locust Valley,
New York 11560

 

TO THE ABOVE NAMED DEFENDANTS:

YOU ARE HEREBY SUMMONED to answer the complaint in this action, and
to serve a copy of your answer, or if the complaint is not served with this summons, to
serve a notice of appearance, on the Plaintiffs’ Attorney(s) within twenty (20) days after
the service of this summons, exclusive of the day of service, where service is made by
delivery upon you personally within the state, or within thirty (30) days after the
completion of service where service is made in any other manner. In case of your failure
to appear or answer, judgment will be taken against you by default for the relief
demanded in the complaint.

Dated: New York, NY
January 27 , 2020

Caitlin Robin

CAITLIN ROBIN & ASSOCIATES, PLLC
Attorneys for Plaintiffs

Edward R. Rhodes & Jean Ann Rhodes

30 Broad Street, Suite 702

New York, New York 10004

Phone: (646) 524-6026

FENDANT'S ADDRESS:

 
 
  
 

Phoenix Arms
4231 E. Brickell Street
Ontario, CA 91761

  
 

Case 1:20-cv-00267-GTS-CFH Document1-1 Filed 03/10/20 Page 2

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF SCHOHARIE
x
EDWARD R. RHODES & JEAN ANN RHODES,
Plast, VERIFIED COMPLAINT
“Beans Index No.: A O20 -3 Y
PHOENIX ARMS,
Defendants.
x

 

Plaintiffs, by their attorneys, CAITLIN ROBIN & ASSOCIATES, PLLC, as and
for their Verified Complaint, alleges upon information and belief as follows:
FIRST CAUSE OF ACTION — Negligence Defective Design

1. Plaintiffs are and all times mentioned in this petition were residents of the
Town of Conesville, County of Schoharie, New York.

2. Defendant is, and at all times mentioned in this complaint was, a foreign
business corporation organized and existing under the laws of the State of California,
with its principal place of business located at 4231 East Brickell Street, Ontario,
California 91761, County of San Bernardino, State of California, at which location
Phoenix Arms may be served.

3. At all times mentioned in this petition, defendant was engaged in the
business of designing, manufacturing, distributing and selling firearms for use by
members of the general public. Defendant distributes and sells its firearms throughout the

United States, including the State of New York.
 

Case 1:20-cv-00267-GTS-CFH Document 1-1 Filed 03/10/20 Page 3 of 11

4. One of the firearms manufactured, distributed, and sold by the defendant
is a single action semi- auto .22Ir caliber pistol commonly known as the HP22.

D. The design of the single action semi-auto .22Ir caliber pistol commonly
known as the HP22 utilizes a hammer with a rigid-block is located on the left side of the
slide, just above the serrated finger grip. By rotating the rigid-block down and covering
the red dot, the firing pin is blocked and restricted from striking a cartridge in the
chamber.

6. On April 13, 2019 plaintiff EDWARD R. RHODES purchased a single
action semi-auto .22Ir caliber pistol, Serial No. 4536929, manufactured by the defendant.

7, On June 23, 2019, plaintiff EDWARD R. RHODES retrieved the single
action semi-auto .22Ir caliber pistol from gun safe which was loaded but not cocked, in
its holster, slipped off the lower shelf and fell on the safe’s dehumidifier and
subquentially discharged hitting plaintiff.

8. Defendant, as the manufacturer, distributor, and seller of firearms, owed a
duty to those who would foreseeably be injured by its firearms, including plaintiff, to use
care in the manufacturing, distributing, and selling of its firearms, and to warn owners of
its firearms, including plaintiff, of any defects in the weapons as they became known to
the defendant.

9. Defendant, in breach of the duties described above, negligently and
carelessly:

(a) Manufactured distributed and sold the single action semi-auto .22Ir caliber

pistol that was subject to failure during normal use such that the weapon
 

Case 1:20-cv-00267-GTS-CFH Document 1-1 Filed 03/10/20 Page 4 of 11

would discharge even though the hammer had been placed in the safety
position; |

(b) Failed to warn, or adequately warn, plaintiff that there was a serious risk
of unintentional discharge and injury if a live round was loaded into the
chamber directly under the hammer;

(c) Failed to warn, or adequately warn, plaintiff that the rigid-block notch of
the single action semi auto .22Ir caliber pistol was subject to failure during
the normal use such that the weapon would discharge even though the
hammer had been placed in the safety position;

(d) Failed to manufacture the single action semi auto .22Ir caliber pistol with a
floating firing pin and transfer-bar safety mechanism or some other
alternative safety device that was more reliable than the half-cock notch
used in the weapon;

(ec) Failed to issue a recall of the single action semi auto .22Ir caliber pistol
when defendant knew, or in the exercise of reasonable care should have
known, that the rigid-block utilized on the weapon was dangerous when
used as intended; and

(f Failed to otherwise exercise due care with respect to the matters alleged in
this complaint.

id. As a direct and proximate result of the negligence and carelessness of
defendant as described above, the single action semi auto .22Ir caliber pistol discharged
unexpectedly, causing the following serious injuries and damages to the plaintiff

EDWARD R. RHODES: Including a gunshot injury to the left proximal tibial diaphysis.
 

Case 1:20-cv-00267-GTS-CFH Document 1-1 Filed 03/10/20 Page 5 of 11

SECOND CAUSE OF ACTION- STRICT LIABILITY

12. Plaintiff adopts and re-alleges Paragraphs 1 through 11 of this petition as
if set forth in full here.
13. The single action semi auto .22Ir caliber pistol, manufactured and

introduced into the stream of commerce by defendant and purchased by plaintiff,
contained a defect or defects that made it unreasonably dangerous when used in the
manner and for the purpose for which it was intended, in that it incorporated a rigid-block
that were subject to failure when used as intended such that the weapon was subject to
unintentional discharge when the hammer was placed in the safety position.

14. On June 23, 2019, while the plaintiff EDWARD R. RHODES was using
the single action semi auto .22Ir caliber pistol in a normal and customary manner as
described above, rigid-block safety failed, causing plaintiff to sustain the serious injuries
and damages.

15. At the time of the incident described in this complaint, the single action
semi auto .22Ir caliber pistol was in the same condition it was when manufactured and
placed into the stream of commerce by the defendant.

16. As a direct and proximate result of the defect or defects in the single
action semi auto .22lIr caliber pistol manufactured and introduced into the stream of
commerce by defendant, the single action semi auto .22Ir caliber pistol discharged
unexpectedly, causing the following serious injuries and damages to the plaintiff

EDWARD R. RHODES: Including a gunshot injury to the left proximal tibial diaphysis.
Case 1:20-cv-00267-GTS-CFH Document 1-1 Filed 03/10/20 Page 6 of 11

THIRD CAUSE OF ACTION -LOSS OF CONSORTIUM & SERVICES
FOR JEAN ANN RHODES
li. As a result of the plaintiffs injuries, his wife, JEAN ANN RHODES has
suffered a loss of consortium in that she has been deprived of the familiar relationship
including the care, sexual relations, companionship, household help, emotional support
and love of her husband.

FOURTH CAUSE OF ACTION -BREACH OF IMPLIED WARRANTY
OF MERCHANTABILITY
18. Plaintiffs re-alleges and incorporates by reference the preceding
paragraphs as if fully set forth herein.
19. The implied warranty of merchantability included the sale of each firearm
warranted that it would be merchantable, fit for their ordinary purposes for which
firearms are used, pass without objection in the trade, be fair and average quality, and
conform promises and affirmations of fact made by PHOENIX ARMS.
20. PHOENIX ARMS breached the implied warranty of merchantability
because of the firearm was defective as alleged herein, would not pass without objection,
was not fit for normal use, and failed to conform to the standard of like products in the
trade.
21. The firearm would not pass without dhisction in marketing, warranties and
other statements regarding the products features, quality, safety and use because the
firearm is inherently defective in that it can be discharged unexpectedly during normal

use, making it unfit for the ordinary purpose.

 
Case 1:20-cv-00267-GTS-CFH Document 1-1 Filed 03/10/20 Page 7 of 11

one The firearm is not adequately labeled because it’s labeling fails to disclose
that the firearm can discharge unexpectedly and does not advise the plaintiff EDWARD
R. RHODES of the existence of the defect. -
23. ° The firearm when sold and at all times thereafter, was not in merchantable
condition and is not fit for the ordinary purpose for which it is used.
24. The element of privity, if applicable, is met because the warranties and
manuals provided with the firearm are intended for the user. Further, PHOENLX ARMS
advertised the firearm through television, internet, magazines, and advertisements.
PHOENIX ARMS entered into contracts with plaintiff EDWARD R. RHODES through
warranties. Plaintiff EDWARD R. RHODES is a third party beneficiary of the warranty
that ran from PHOENIX ARMS to their other sellers. Further PHOENIX ARMS
designed and manufactured the firearms, intending plaintiff EDWARD R. RHODES to
be the actual user not retailers or other third party sellers.
25. PHOENIX ARMS knew, or in the exercise of reasonable care, should
have known that the firearm was defective prior to sale.

FIFTH CAUSE OF ACTION —FAILURE TO WARN
26. Plaintiffs re-alleges and incorporates by reference the preceding
patagraphs as it fully set forth herein.
aT, At all relevant times, Defendants were in the business of and did design.
Develop, formulate, manufacture, test, package, promote, label, advertise, market,
instruct on, warn about, distribute, supply and/or sell firearm as intended to be a

household product.

 
 

Case 1:20-cv-00267-GTS-CFH Document 1-1 Filed 03/10/20 Page 8 of 11

28. Defendants placed the firearm into the stream of commerce.

29. Defendants knew or reasonably should have known that the firearm was
dangerous or was likely to be dangerous when used or misused in a reasonable
foreseeable manner.

30. Defendants knew that the use of the firearm created an increased risk of
serious bodily harm to reasonably foreseeable consumers, including plaintiff EDWARD
R. RHODES.

aA Defendants knew or reasonably should have known that plaintiff
EDWARD R. RHODES would not know of the danger posed by using the firearm until
harm was done.

SZ. Defendants failed to provide adequate safe-use instructions and/or
adequate warnings to consumers despite Defendants’ knowledge of the risks.

33. Defendants knew but failed to inform or their consumers of the risks of
using the firearm, thereby preventing consumers, including plaintiff EDWARD R.
RHODES, from eliminating or reducing the risks.

34. Plaintiff EDWARD R. RHODES suffered and will continue to suffer
injuries as previously described herein.

35, PHOENIX ARMS failure to warn and/or instruct on safe use was a
substantial factor in causing injury to plaintiff EDWARD R. RHODES.

36. A reasonable manufacturer, distributor, and/or seller under the same or
‘similar circumstances would have warned consumers of the danger and/or instructed on

the safe use of the firearm as previously described herein.
 

Case 1:20-cv-00267-GTS-CFH Document 1-1 Filed 03/10/20 Page 9 of 11

37. As a direct and proximate result of PHOENIX ARMS?’ conduct as
described herein, plaintiff EDWARD R. RHODES has suffered and will continue to
suffer harm, as previously described herein.

WHEREFORE, Plaintiffs EDWARD R. RHODES and JEAN ANN RHODES
demand judgment against the Defendants on the First, Second, Third, Fourth and Fifth
Cause of Action, respectively, the plaintiff's complaint, in such a sum as a jury may find
fair, reasonable and just, together with interest, costs and disbursements of this action,

including attorneys’ fee, and as allowed by the law.

Dated: New York, NY
January 23 , 2020

Caitlin Robin

CAITLIN ROBIN & ASSOCIATES PLLC
Attorneys for Plaintiff

Edward R. Rhodes & Jean Ann Rhodes

30 Broad Street, Suite 702

New York, NY 10004

Phone: (646) 524-6026
Fax: (929) 210-7549
 

Case 1:20-cv-00267-GTS-CFH Document 1-1 Filed 03/10/20 Page 10 of 11
ochoharie County Clerk
Document Number 772663
Revd 01/28/2020 3:12:11 PH

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF SCHOHARIE
x
EDWARD R. RHODES & JEAN ANN RHODES,
Plaintiff, ATTORNEY
VERIFICATION BY
-against- AFFIRMATION
Index No.: PORO r a
PHOENIX ARMS,
Defendants.
== xX
Caitlin Robin, being duly sworn deposes and says:
1. I am an attorney duly admitted to practice before the Courts of the State of

New York and affirm the following to be true under penalties of perjury.

a I am associated with Caitlin Robin & Associates, PLLC, attorneys of
record for Plaintiffs. I have read the annexed Summons and Verified Complaint and
know the contents thereof, and the same are true to my knowledge, except those matters
therein which are stated to be alleged upon information and belief, and as to those matters
I believe to be true. My belief, as to those matters therein not stated upon knowledge, is
based upon facts, records and other pertinent information contained in my files.

3. I make the foregoing affirmation instead of plaintiffs, because they reside
outside of the county wherein your affirmant maintains offices.

Dated: New York, New York
January AZ, 2020

Onist

Caitlin Robin
 

Case 1:20-cv-00267-GTS-CFH Document 1-1 Filed 03/10/20 Page 11 of 11

Index No.

_ SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SCHOHARIE

EDWARD R. RHODES & JEAN ANN RHODES,
Plaintiff,

-against-

PHOENIX ARMS,
Defendant.

SUMMONS AND VERIFIED COMPLAINT

CAITLIN ROBIN & ASSOCIATES PLLC
Attorneys for Plaintiff
Edward R. Rhodes
30 Broad Street, Suite 702
New York, NY 10004
(646) 524-6026
